[Cite as State v. Watkins, 2018-Ohio-5137.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellee,                 :                No. 13AP-133
                                                                          and
v.                                                   :                No. 13AP-134
                                                                   (C.P.C. No. 11CR-4927)
Jason L. Watkins,                                    :
                                                                (REGULAR CALENDAR)
                 Defendant-Appellant.                :



                                              D E C I S I O N

                                   Rendered on December 20, 2018


                 On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellee. Argued: Seth L. Gilbert.

                 On brief: Yeura Venters, Public Defender, and Robert D.
                 Essex, for appellant. Argued: Robert D. Essex.


                  APPEALS from the Franklin County Court of Common Pleas

KLATT, J.

        {¶ 1} This case is before the court on remand from the Supreme Court of Ohio
pursuant to State v. Watkins, 150 Ohio St. 3d 366, 2016-Ohio-8464. The Supreme Court
reversed our judgment in State v. Watkins, 10th Dist. No. 13AP-133, 2013-Ohio-5544, and
remanded the case for application of State v. Moore, 149 Ohio St. 3d 557, 2016-Ohio-8288.
        {¶ 2} Defendant-appellant, Jason L. Watkins, appeals from judgment entries of the
Franklin County Court of Common Pleas denying his motion to withdraw guilty plea and
imposing a 67-year aggregate prison sentence for multiple convictions. Because (1) the trial
court did not abuse its discretion in denying Watkins' presentence motion to withdraw his
guilty plea, and (2) the sentence imposed by the trial court does not violate the Eighth
Nos. 13AP-133 and 13AP-134                                                                   2

Amendment prohibitions against cruel and unusual punishment as articulated in Moore,
we affirm.
I. FACTS AND PROCEDURAL HISTORY
       {¶ 3} On October 12, 2011, after Watkins was bound over from the Franklin County
Court of Common Pleas, Division of Domestic Relations, Juvenile Branch, a Franklin
County Grand Jury indicted him for six counts of aggravated robbery in violation of R.C.
2911.01, six counts of robbery in violation of R.C. 2911.02, six counts of kidnapping in
violation of R.C. 2905.01, two counts of rape in violation of R.C. 2907.02, and two counts
of gross sexual imposition in violation of R.C. 2907.05. These counts all contained a firearm
specification pursuant to R.C. 2941.145. The counts arose out of four separate events that
occurred in February 2011. The state alleged that Watkins and another unidentified person
robbed multiple individuals at gunpoint on four occasions and that Watkins, in two
instances, also sexually assaulted certain victims. Watkins was 16 years old at the time of
the offenses.
       {¶ 4} Watkins initially entered a not guilty plea to the offenses. However, on the
morning of his scheduled trial, Watkins entered a guilty plea to five counts of aggravated
robbery, and one count each of robbery, sexual battery, and gross sexual imposition, as well
as three firearm specifications. The trial court told Watkins that as a result, he faced a
maximum prison term of 73 and one-half years. Watkins replied that he understood. The
trial court accepted Watkins' guilty plea, ordered the preparation of a presentence
investigation, and scheduled a sentencing hearing. Watkins was 18 years old when he
entered his guilty plea.
       {¶ 5} Two days before his scheduled sentencing hearing, Watkins filed a motion to
withdraw his guilty plea. In the motion, he alleged that he entered his guilty plea as the
result of pressure put on him by his family and that he did not accurately comprehend the
consequences of his plea. Notwithstanding the motion, the trial court proceeded to
sentence Watkins to a total prison term of 67 years. The trial court subsequently held a
hearing on Watkins' motion. Watkins testified that although he was guilty of some of the
counts, he was not guilty of them all. Therefore, he did not want to plead guilty. Watkins
testified that he felt pressured into entering his guilty plea by family members who thought
it was the right thing to do. At the end of the hearing, the trial denied Watkins' motion.
Nos. 13AP-133 and 13AP-134                                                                3

         {¶ 6} Watkins appealed the trial court's judgment asserting two assignments of
error:
               [1.] The trial court committed reversible error by denying
               Defendant-Appellant's presentence motion to withdraw his
               guilty plea.

               [2.] The trial court imposed a cruel and unusual punishment
               in violation of the Eighth Amendment to the United States
               Constitution by sentencing Appellant, who was sixteen years
               old at the time of the offense, to a prison term of sixty seven
               (67) years.

         {¶ 7} This court overruled both assignments of error and affirmed the trial court's
judgment. Watkins, 10th Dist. No. 13AP-133, 2013-Ohio-5544. After this court overruled
his motion for reconsideration, Watkins filed a notice of appeal and a memorandum in
support of jurisdiction with the Supreme Court of Ohio that set forth the following
proposition of law:
               A court must separately consider the youth of a juvenile
               offender as a mitigating factor before imposing a sentence that
               is the functional equivalent of life without parole. Further, the
               record must reflect that the court specifically considered the
               juvenile offender's youth as a mitigating factor at sentencing
               when a prison term that is the functional equivalent of life
               without parole is imposed. (Miller v. Alabama, __U.S.__,
               132 S. Ct. 2455, 183 L. Ed. 407 (2012), and State v. Long, ---
               Ohio St.3d __, 2014-Ohio-849, __N.E.3d __, followed.)

The Supreme Court accepted the appeal. However, it held its review pending its decision
in Moore, which involved an Eighth Amendment challenge to the imposition of an
aggregate term-of-years prison sentence for a juvenile nonhomicide offender.            The
Supreme Court decided Moore on December 22, 2016.
         {¶ 8} By judgment entry dated December 30, 2016, the Supreme Court reversed
our judgment and remanded this case for application of Moore. On October 19, 2017, this
court filed a journal entry vacating its previous judgment and reactivating the appeal.
Thereafter, this court asked for and received supplemental briefing from the parties on the
application of Moore to Watkins' sentence. Watkins provided the following supplement to
his second assignment of error.
Nos. 13AP-133 and 13AP-134                                                                    4

              In light of State v. Moore, 149 Ohio St. 3d 557, 2016-Ohio-
              8288, the trial court imposed a cruel and unusual punishment
              in violation of the Eighth Amendment to the United States
              Constitution by sentencing appellant, who was sixteen years
              old at the time of the offenses, to a prison term of sixty seven
              (67) years.

Based on the mandate from the Supreme Court and Watkins' second assignment of error,
we address whether Watkins' sentence violates the Eighth Amendment in light of Moore.
       {¶ 9} We note that the proposition of law set forth in Watkins' memorandum in
support of jurisdiction to the Supreme Court challenged the procedure a trial court must
follow before imposing on a juvenile an aggregate term-of-years sentence for nonhomicide
offenses that exceed the juvenile's life expectancy (i.e., whether a trial court must separately
consider the youth of a juvenile offender as a mitigating factor, and reflect that
consideration on the record, before imposing such a sentence). Watkins cites Miller, 567
U.S. 460 (2012), and Long, 138 Ohio St. 3d 478, 2014-Ohio-849 as support for this
proposition of law. This argument was not raised, and therefore not addressed in the first
appeal to this court. Watkins, 10th Dist. No. 13AP-133, 2013-Ohio-5544. Furthermore,
Watkins does not raise this procedural issue in an assignment of error in this appeal.
Lastly, the Supreme Court's mandate to this court limits our review to re-examining
Watkins' sentence in light of Moore. Moore did not address the procedural issue raised in
Watkins' proposition of law to the Supreme Court. For these reasons, we do not address
this procedural issue, which Watkins now raises in his supplemental brief to this court.
(Supp. Brief of Defendant-Appellant at 12-13.)
II. LEGAL ANALYSIS
       A. Eighth Amendment – Prohibition Against Cruel and Unusual
       Punishment

       {¶ 10} The Eighth Amendment to the United States Constitution, applicable to the
states through the Fourteenth Amendment, states that "[e]xcessive bail shall not be
required nor excessive fines imposed, nor cruel and unusual punishments inflicted." The
Eighth Amendment proscribes " 'all excessive punishments as well as cruel and unusual
punishments that may or may not be excessive.' " Kennedy v. Louisiana, 554 U.S. 407, 419
(2008), quoting Atkins v. Virginia, 536 U.S. 304, 311 (2002). For example, the cruel and
unusual punishments clause prohibits the imposition of inherently barbaric punishments
Nos. 13AP-133 and 13AP-134                                                                    5

under all circumstances. Graham v. Florida, 560 U.S. 48, 59 (2010). However, most
Eighth Amendment cases consider punishments not challenged as inherently barbaric but
as disproportionate to the crime. Id. "The concept of proportionality is central to the
Eighth Amendment.         Embodied in the Constitution's ban on cruel and unusual
punishments is the 'precept of justice that punishment for crime should be graduated and
proportionate to [the] offense.' " Id., quoting Weems v. United States, 217 U.S. 349, 367.
" 'Protection against disproportionate punishment is the central substantive guaranty of the
Eighth Amendment.' " Moore at ¶ 31, quoting Montgomery v. Louisiana, ___U.S.___,
136 S. Ct. 718 (2016).
       {¶ 11} Cases addressing the proportionality of sentences fall within two general
classifications. The first involves challenges to the length of term-of-years sentences in light
of the circumstances of the particular case. The second involves challenges to the sentence
based upon categorical restrictions. Graham at 59; Moore at ¶ 32. Both the United States
Supreme Court and the Supreme Court of Ohio have recognized two subsets of categorical
restrictions. As stated by the Supreme Court of Ohio:
              One subset considers the nature of the offense—for example,
              in Kennedy v. Louisiana, 554 U.S. 407, 437, 128 S. Ct. 2641,
              171 L. Ed. 2d 525 (2008), the United States Supreme Court
              held that capital punishment is impermissible for defendants
              who commit a nonhomicide rape of a child. The second subset
              considers the characteristics of the offender; in Atkins v.
              Virginia, 536 U.S. 304, 122 S. Ct. 2242, 153 L. Ed. 2d 335
              (2002), for instance, the court ruled that the Eighth
              Amendment prohibits the execution of a mentally retarded
              defendant.

Moore at ¶ 32; accord Graham at 60-61.
       {¶ 12} In recent years, the United States Supreme Court has addressed various
challenges to sentences involving juveniles. For example, in Roper v. Simmons, 543 U.S.
551 (2005), the court prohibited imposition of the death penalty on defendants who
committed their crimes before the age of 18. In Graham, the court prohibited the
imposition of life-without-parole sentences on juvenile offenders who did not commit
homicide. And, in Miller v. Alabama, 567 U.S. 460 (2012), the court prohibited the
mandatory imposition of life-without-parole sentences on offenders who committed
murder as juveniles.
Nos. 13AP-133 and 13AP-134                                                                    6

       {¶ 13} The United States Supreme Court in Graham prohibited the imposition of
life-without-parole sentences on juvenile offenders who did not commit homicide.
However, the court did not address the constitutionality of an aggregate term-of-years
prison sentence for nonhomicide offenses that extends beyond a juvenile offender's life
expectancy, without the possibility of release, i.e., a functional life sentence. In Moore, the
Supreme Court of Ohio considered this unaddressed issue and concluded that such
sentences fell under the Graham categorical bar.
       B. State v. Moore
       {¶ 14} In Moore, the defendant, a juvenile at the time he committed numerous
nonhomicide but serious felonies, received an aggregate 112-year prison sentence. At his
resentencing, the trial court stated "it is the intention of this court that you should never be
released from the penitentiary." Moore at ¶ 17. It was undisputed that the defendant would
become eligible to file a motion for judicial release after serving 77 years of his sentence.
The defendant would be 92 years old before he would have his first opportunity to move for
judicial release. It was also undisputed that the defendant's life expectancy was "well short
of 92 years." Id. at ¶ 30.
       {¶ 15} Moore relied principally on the rationale set forth in Graham in concluding
that sentencing a juvenile to an aggregate term-of-years sentence for nonhomicide offenses
that precludes any possibility of release during the juvenile's life expectancy violates the
Eighth Amendment. Moore found that sentencing a juvenile to an aggregate term-of-years
sentence that realistically precludes any possibility of release during the juvenile's life
expectancy was the functional equivalent of a life sentence, which Graham found violated
the Eighth Amendment. Moore at ¶ 59, 63-64.
       {¶ 16} In Graham, the United States Supreme Court held that sentences of life
imprisonment without the possibility of parole for juvenile nonhomicide offenders were
cruel and unusual in violation of the Eighth Amendment in light of three factors: (1) the
limited moral culpability of juvenile nonhomicide offenders, (2) the inadequacy of
penological theory justifying the length of life-without-parole sentences for such offenders;
and (3) the severity of life-without-parole sentences. Graham at 68-74.
       {¶ 17} With respect to the first factor, moral culpability, Graham noted that a
juvenile who did not kill or intend to kill has "twice diminished moral culpability" based on
Nos. 13AP-133 and 13AP-134                                                                    7

two factors: the nature of the crime and the juvenile's age. Graham at 69. Nonhomicide
defendants "are categorically less deserving of the most serious forms of punishment than
are murderers." Id. In addition, juveniles are less morally culpable then adults due to their
youth and what comes with it. Moore at ¶ 36, citing Miller v. Alabama, 567 U.S. 460 (2012)
(children have a lack of maturity and an underdeveloped sense of responsibility leading to
recklessness, impulsivity, and heedless risk taking–and they are more vulnerable to
negative influences and outside pressures).
       {¶ 18} A juvenile's inherently diminished moral culpability gives rise to the second
factor: the inadequacy of penological theory justifying the length of life-without-parole
sentences. The recognized legitimate goals of penal sanctions—retribution, deterrence,
incapacitation, and rehabilitation—do not justify the imposition of the harshest penalties
on juveniles who have committed nonhomicide crimes. Moore at ¶ 39. Because a juvenile
is inherently less blameworthy, "the case for retribution is not as strong with a minor as
with an adult." Graham at 71, quoting Tison v. Arizona, 481 U.S. 137 (1987). Likewise, the
same characteristics that render juveniles less culpable then adults—their immaturity,
recklessness, and impetuosity—make them less likely to consider potential punishment,
thereby reducing the impact of deterrence. Graham at 72; Moore at ¶ 39.
       {¶ 19} Nor does incapacitation support a life-without-parole sentence because such
a severe sentence—the third factor noted in Graham—would require making a judgment
that the juvenile is incorrigible, when incorrigibility is inconsistent with youth. Graham at
73; Moore at ¶ 39. A life-without-parole sentence is "an irrevocable judgment about [an
offender's] value and place in society," which is at odds with a juvenile's capacity for change.
Graham at 74.
       {¶ 20} Perhaps the most fundamental principle in Graham and Moore is that
juvenile offenders have the potential for change.        However, Graham recognized the
difficulty in determining whether the commission of a crime is the result of immaturity or
of irredeemable corruption. Id. at ¶ 68. That is why Graham recognized that, although an
offender convicted as a juvenile could ultimately spend a lifetime in prison, the offender
has to be given a chance at some point to prove himself worthy of reentering society. A
sentence must not " 'den[y] the juvenile offender a chance to demonstrate growth and
maturity.' " Moore at ¶ 43, quoting Graham at 73. Moore explained:
Nos. 13AP-133 and 13AP-134                                                                  8

               Graham does not foreclose the possibility that a defendant
               who commits a heinous crime as a youth will indeed spend his
               entire remaining lifetime in prison; Graham does not
               guarantee an eventual release. "What the State must do,
               however, is give defendants like Graham some meaningful
               opportunity to obtain release based on demonstrated
               maturity and rehabilitation." Id. at 75. Graham leaves it to
               the states to determine how to achieve that requirement: "It is
               for the State, in the first instance, to explore the means and
               mechanisms for compliance." Id.

Id. at ¶ 44.
       {¶ 21} Moore emphasized that "the state retains the ability, upon a meaningful
evaluation of an offender who committed a nonhomicide offense as a juvenile, to impose
lifetime incarceration upon the most serious offenders." Moore at ¶ 45. But, the Eighth
Amendment "prohibit[s] [s]tates from making the judgment at the outset that those
offenders never will be fit to reenter society." Id. at ¶ 45, quoting Graham at 75. Therefore,
"[p]ursuant to Graham, the Eighth Amendment prohibits the imposition of a sentence that
denies a juvenile some meaningful opportunity to obtain release based on demonstrated
maturity and rehabilitation." Moore at ¶ 47. Because an aggregate term-of-years prison
sentence that extends beyond the juvenile offender's life expectancy, without the possibility
of release, is the functional equivalent of a life-without-parole sentence, Moore held such a
sentence violates the Eighth Amendment. Id. at 59, 63-64.
       {¶ 22} Moore made clear that juvenile sentences run afoul of the Eighth
Amendment when: (1) the aggregate sentence exceeds the juvenile's life expectancy; and
(2) the juvenile has no meaningful opportunity to obtain release and reenter society based
upon demonstrated maturity and rehabilitation prior to the completion of the sentence.
Moore described what it meant by an "opportunity to obtain release based on demonstrated
maturity and rehabilitation." Id. at ¶ 47. Broadly speaking, the opportunity must be
"meaningful." Id. Again, citing to Graham, Moore stated:
               Graham is less concerned about how many years an offender
               serves in the long term then it is about the offender having an
               opportunity to seek release while it is still meaningful.

Moore at ¶ 63.
Nos. 13AP-133 and 13AP-134                                                                    9

       {¶ 23} Moore noted that the opportunity for release while it is still meaningful
means that the "likelihood of simply surviving a sentence does not provide the protection
to juvenile offenders envisioned by Graham." Id. at ¶ 81, citing State v. Null, 836 N.W.2d
41 (Iowa 2013). " 'The prospect of geriatric release * * * does not provide a "meaningful
opportunity" to demonstrate the "maturity and rehabilitation" required to obtain release
and reenter society as required by Graham.' " Id. at ¶ 81, quoting Null at 71. Nor should
courts "undertake fine line-drawing to determine how close to the mark a sentencing court
can come to a defendant's life expectancy." Moore at ¶ 82. Rather, in juvenile sentencing,
the spirit of the law as reflected in Graham recognizes that juveniles have lessened moral
culpability and are potentially redeemable. Therefore, they must be given a chance to
demonstrate the change they have undergone since committing their crimes so that they
can potentially reenter society with enough time left for a meaningful life outside of prison.
Moore at ¶ 84.
       C. Watkins' Sentence and His Eligibility for Judicial Release
       {¶ 24} In the case at bar, Watkins was 18 years old at the time of his sentencing.
Upon completion of his full 67-year sentence, Watkins would be 85 years old. Because
Watkins' aggregate sentence exceeds his life expectancy, the constitutionality of his
sentence under the Eighth Amendment turns on whether he has a meaningful opportunity
to demonstrate maturity and rehabilitation prior to the completion of his sentences.
       {¶ 25} Only nine years of Watkins' aggregate 67-year sentence (the three (three-
year) firearm specifications) are mandatory. Thus, 58 years of the aggregate sentence are
non-mandatory. Because the aggregate non-mandatory prison term is more than 10 years,
Watkins will be eligible for judicial release the later of the following: (1) completion of one-
half of the stated prison term, i.e., 33 and one-half years, or (2) completion of the 9-year
mandatory sentence plus 5 years, i.e., 14 years. R.C. 2929.20(C)(5). Because 33 and one-
half years is longer than 14 years, Watkins will be eligible for judicial release after serving
33 and one-half years of his sentence. Watkins was born November 23, 1994, and he was
sentenced on January 11, 2013. Factoring in jail-time credit of 485 days, Watkins will be
50 years old when he is eligible for judicial release. Therefore, the precise question before
us on remand is whether Watkins' opportunity for judicial release at age 50 complies with
the Eighth Amendment as interpreted by Graham and Moore. Stated another way, does
Nos. 13AP-133 and 13AP-134                                                                 10

the potential for judicial release at age 50 give Watkins a reasonable opportunity to
demonstrate maturity and rehabilitation so that he can reenter society with enough time
left for a meaningful life outside of prison? We conclude that it does.
       {¶ 26} Moore implicitly recognized that judicial release is a sufficient procedural
mechanism for giving a juvenile offender the opportunity to demonstrate sufficient
maturity and rehabilitation to reenter society. Although Moore found that the juvenile
sentence at issue therein unconstitutional because the defendant would not become eligible
for judicial release until he was 92 years old, Moore assumed the efficacy of the judicial
release mechanism as a means for demonstrating maturity and rehabilitation. In addition,
Justice Lanzinger's concurrence in Moore explicitly endorsed judicial release as a sufficient
mechanism to comply with Graham. Moore at ¶ 141-44 (Lanzinger concurring). Likewise,
the Sixth Circuit found that Ohio's judicial release procedures complied with Graham.
Goins v. Smith, 556 Fed.Appx. 434, 439-40 (6th Cir.2014). Watkins does not argue
otherwise. We further note that the criteria for granting judicial release includes factors
that assess a defendant's maturity, rehabilitation, and ability to safely reenter society. See
R.C. 2929.20(J).
       {¶ 27} The problem in Moore was not with the judicial release mechanism, but with
the timing of the juvenile defendant's eligibility for judicial release. Because the juvenile
defendant would be 92 years old before he was eligible for judicial release, Moore found the
sentence violative of the Eighth Amendment. Based upon the principles articulated in
Graham, Moore found the sentence unconstitutional essentially because the opportunity
to demonstrate maturity and rehabilitation at age 92, long after the expiration of the
defendant's normal life expectancy, was not a realistic opportunity to reenter society when
it would be meaningful. Moore at ¶ 63-64. Watkins argues that his sentence, which does
not afford him the opportunity to demonstrate maturity and rehabilitation until age 50, is
also violative of the Eighth Amendment. We disagree.
       {¶ 28} Watkins will be eligible for judicial release long before the end of his life
expectancy. Unlike the defendant in Moore who was afforded only the "prospect of geriatric
release," Watkins has the opportunity to demonstrate maturity and rehabilitation at an age
when most people are still in good health and in their prime working years. We are well
aware of the significant challenges that confront any defendant who reenters society after
Nos. 13AP-133 and 13AP-134                                                                 11

many years of incarceration. Nevertheless, the possibility for judicial release at age 50
grants Watkins the opportunity to reenter society with enough time left for a meaningful
and productive life outside prison. To conclude otherwise would suggest there is not
enough time left after a person reaches age 50 for life to be meaningful and productive.
This is a proposition we cannot accept.
       {¶ 29} Neither Watkins nor the state have cited any Ohio authority that has directly
addressed the age at which the state must provide a juvenile defendant facing a functional
life sentence for nonhomicide offenses the opportunity to demonstrate maturity and
rehabilitation. However, the Second District Court of Appeals has indicated that eligibility
for parole at age 58 or 59 for a juvenile convicted of murder is not violative of the Eighth
Amendment. See State v. Taylor, 2d Dist. No. 27879, 2018-Ohio-4628, ¶ 11 (concluding
that the juvenile defendant's aggregate 41-to-life sentence for murder with the possibility
of parole at age 58 does not violate that Eighth Amendment); State v. Burns, 2d Dist. No.
27374, 2018-Ohio-1419, ¶ 21-23 (juvenile defendant's aggregate 44-to-life sentence for
aggravated murder did not violate the Eighth Amendment when the defendant would be
eligible for parole at age 59).
       {¶ 30} Courts in other states have upheld term-of-years sentences that exceed the
juvenile defendant's life expectancy for nonhomicide offenses when the defendant has the
opportunity to demonstrate maturity and rehabilitation before their geriatric years. For
example, in Ira v. Janecka, 419 P.3d 161 (N.M.2018), the Supreme Court of New Mexico
found that a 91 and one-half aggregate term-of-years sentence for nonhomicide offenses
did not violate the Eighth Amendment because the juvenile defendant had the opportunity
to demonstrate maturity and rehabilitation, and potentially be released at age 62. Id. at
169-71 (noting that the opportunity to obtain release at age 62 "is the outer limit of what is
constitutionally acceptable"). Likewise, in People v. Lucero, 410 P.3d 467 (Colo.2013), the
court held that juvenile defendant's aggregate 84-year sentence for nonhomicide offenses
did not violate the Eighth Amendment because the defendant has "a meaningful
opportunity for release" at age 57. Id. at 470.
       {¶ 31} In contrast, when juvenile offenders face long sentences for nonhomicide
offenses without the opportunity for release until they are in their mid-sixties or beyond,
courts have found such sentences in conflict with the principles set forth in Graham. E.g.,
Nos. 13AP-133 and 13AP-134                                                                  12

People v. Contreras, 411 P.3d 445 (Cal.2018) (eligibility for parole at age 66 or 74 not
compliant with Eighth Amendment for juvenile nonhomicide offenders); People v.
Caballero, 282 P.3d 291 (Cal.2012) (sentence allowing parole eligibility only after serving
110 years for juvenile defendant violated the Eighth Amendment); Henry v. State, 175 So. 3d
675 (Fla.2015) (term-of-years sentence for a nonhomicide juvenile offender with
mandatory prison time until age 95 unconstitutional under Graham).
       {¶ 32} Some state legislatures have recently responded to the Graham decision by
passing legislation that requires a juvenile offender be granted parole eligibility after
serving a certain number of years of a long sentence. The length of the sentence that
juveniles must serve before becoming parole eligible ranges between 15 and 40 years—
depending on the state. See Contreras at 370 (listing various state legislation). Therefore,
depending on the state, a juvenile offender would be anywhere between their early 30s to
near 60 before they would have an opportunity to demonstrate maturity and rehabilitation.
Precisely when a juvenile offender facing a long term-of-years prison sentence should be
granted the opportunity for release is a legitimate policy issue subject to fair debate.
However, our role is not to resolve a policy debate.            The issue before us is the
constitutionality of Watkins' sentence. The number of years a juvenile offender ultimately
serves is not the primary concern in the Eighth Amendment analysis. What is paramount
is that the juvenile offender must have an opportunity to seek release while it is still
meaningful. Moore at ¶ 47. Because Watkins will have the opportunity for judicial release
at age 50, his sentence does not violate the Eighth Amendment as interpreted by Graham
and Moore. Therefore, we overrule Watkins' second assignment of error.
       {¶ 33} In his first assignment of error, Watkins argues the trial court erred when it
denied his presentence motion to withdraw his guilty plea. Moore did not address a
presentence motion to withdraw a guilty plea. Therefore, Moore has no application to
Watkins' first assignment of error. For the reasons previously set forth in our first decision,
we again overrule this assignment of error. See Watkins, 10th Dist. No. 13AP-133, 2013-
Ohio-5544, at ¶ 9-13.
Nos. 13AP-133 and 13AP-134                                                  13

III. Conclusion
      {¶ 34} Having overruled Watkins' two assignments of error, we affirm the
judgments of the Franklin County Court of Common Pleas.
                                                            Judgment affirmed.

                         TYACK and HORTON, JJ., concur.